DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the variable width indentation of claim 17 and the non-circular  perimeter of claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the term “after exposure to an extreme slat environment.” It is unclear what an extreme slat environment is and how it relates to the  non-frangible thermally responsive fluid control assembly.
Claim 2 recites the limitation "the salt spray" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear if the “axis of line 3 is the longitudinal axis of claim 1, or a different axis of the sprinkler.
Regarding claim 10, it is unclear how the link assembly is a two-piece assembly, but is formed by three elements;  the first piece, the second piece and the solder.
Claims 11 and 12 recites the limitation "the support member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the second width" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 29, claim 28 requires the perimeter to be preferably circular and claim 29, which depends from claim 28 require the perimeter to be non-circular. It is unclear what shape the perimii9teris of claim 29.
Claims 3-5, 7-9, 13-17, 19-27, and 30 are rejected for being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-12, 18-22, 24, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retzloff (4,623,023) in view of Polan (5,094,298)
Regarding claim 1, Retzloff shows a corrosion resistant sprinkler (10) comprising: a sprinkler frame (12, 14, 18, 16) having a body (12), having an inlet and an outlet (fig 2) with a passageway (40) disposed therebetween along a sprinkler longitudinal axis (fig 2); a fluid deflecting member (28) coupled to the sprinkler frame and spaced from the outlet; and a non-frangible thermally responsive fluid control assembly (26) after exposure to an extreme salt environment, the control assembly includes: a seal assembly (82) disposed within the outlet; a non-self-passivating screw member  (46) in 
but fails to disclose that the body is made of corrosion resistant material.
However Polan teaches that stainless steel is non-corrosive (column 4, line 55)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the body and all other elements of the sprinkler out of stainless steel in order to make them non-corrosive as taught by Polan (col 4, line 55).
Regarding claim 2, the fluid control assembly maintains a fluid tight seal at the outlet after more than ten days of exposure to a salt spray (this is true since the sprinkler is non-corrosive).  
Regarding claim 3, the fluid control assembly maintains a fluid tight seal at the outlet after thirty days of exposure to the salt spray (this is true since the sprinkler is non-corrosive).  
Regarding claim 4,  the fluid control assembly has an operating temperature (inherent to the thermally activated element), the fluid control assembly thermally actuating in a heated bath test raised to the stated operating temperature after the thirty-day exposure to the salt spray (this is true since the sprinkler is non-corrosive).  
Regarding claim 5, the screw member has a leading tip portion in contact with the link assembly and an opposite trailing tool engagement portion (fig 2).

Regarding claim 7,  the first end of the fusible thermally responsive link assembly defines a thickness that is less than the elongated slot width of the elongated seat member (this has to be true since the first end of the link assembly is inserted into the elongated slot).  
Regarding claim 8, the fusible thermally link assembly comprises more than two components including a strut (60) and a lever assembly (68).  
Regarding claim 9,  the fusible thermally link assembly is a two-piece assembly (64, 66).  
Regarding claim 10,  the fusible thermally link assembly includes a first member (66) and a second member (60) adjoined together by a fusible, temperature responsive solder (72), the first member including a first planar segment (76) and a second planar segment (66) disposed perpendicular to the first planar segment with the second member soldered to the second planar segment of the first member (fig 2), the second member having a first edge (90) for engagement with the elongated slot of the elongated member of the seal assembly and a second edge (80) located adjacent the first planar segment of the first member (fig 2).

Regarding claim 12, the second member has a first lateral edge and a second lateral edge, the first and second lateral edges extending parallel to one another to define the maximum width of the second member (fig 1), the first and second edge of the second member extending between the first and second lateral147119618.1Attorney Docket No.127089-8011.USO2 US Application No.: UnassignedPage 5 of 8edges,
But fails to specifically disclose  the maximum width of the support member and the length of the linear portion of the first edge defining a width-to-length ratio ranging from 1.5:1 to 2:1.  
The width to length ratio of the upper portion of the second member (60) appears to fall within the claimed range by looking at figure 1.
However, since the applicant has not provided any criticality of why the width to length ratio must be between 1.5:1 and 2:1, the examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the width to length ratio or the second member be between 1.5:1 and 2:1 as a matter of obvious design choice.
Regarding claim 18,  the first planar segment of the first member has a first surface opposed to the sprinkler boss and a second surface opposite the first surface and opposed to the seal assembly (fig 1, 2), the first surface including a receptacle (for 
Regarding claim 19,  the interior channel is radiused (fig 2, 78).  
Regarding claim 20, the interior channel is a C-channel defined by plurality of orthogonal planar surfaces (fig 2, 78).  
Regarding claim 21,  wherein the elongated slot defines a slot depth that remains constant along its entire slot length and slot width (fig 2).  
Regarding claim 22, the above combination fails to teach that the elongated seat member defines a total axial seat height to define a ratio of seat height-to-slot length that ranges from 1:1 to 2:1, the slot depth ranging from 0.01 to 0.025 inches.  
However, since the applicant has not provided any criticality of why of seat height-to-slot length that ranges from 1:1 to 2:1, and the slot depth ranging from 0.01 to 0.025 inches, the examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make seat height-to-slot 
Regarding claim 24,  and a pair of frame arms (18, 20) extending from the body and converging toward the sprinkler axis to form a sprinkler boss.  
Regarding claim 25,  the fusible thermally responsive link assembly is located internally to the frame arms (fig 1).
Regarding claim 26, wherein the first planar segment of the first member has a first surface (76) opposed to the sprinkler boss and a second surface opposite the first surface and opposed to the seal assembly (fig 1), the first surface including a 147119618.1Attorney Docket No.127089-8011.USO2 US Application No.: Unassigned Page 7 of 8 receptacle (for 48) formed in the first surface for receipt of a leading tip portion of the screw member (48) with an annular gap in between defining a gap width (gap width can be zero), the receptacle being concave defining a depth and a first radius of curvature (fig 2) and the screw member defining a second radius of curvature (fig 2), wherein further the receptacle and the screw member define a ratio of the first radius of curvature to the second radius of curvature ranging from 1:1 (fig 2).
Regarding claim 27,  the receptacle defines a perimeter at the first surface of the lever portion (fig 2, 1), the perimeter defining a circumference that circumscribes a circumference of the screw member at the first surface, the circumference of the receptacle perimeter and the circumference of the screw member defining a ratio ranging from 1:1 (depends on there the circumference is taken of the screw and the receptible).
Regarding claim 28,  the receptacle perimeter is preferably circular defining a diameter that is greater than a diameter of the screw member at the first surface of the .
  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retzloff (4,623,023) as modified by Polan (5,094,298) above, further in view of Pounder (4,580,729).
Regarding claim 23,   Retzloff  as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to show the sprinkler frame body defines a nominal K-factor of ranging from 5.6-14.0 GPM/(psi)1/2.  
However, Pounder taches a sprinkler having a body with specific flow dimensions so that the K factor is ranging from 5.6-14.0 GPM/(psi)1/2.   (col 3, line 27)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the dimensions of the body of Retzloff   as modified above, similar to that of Pounder, making the K factor of 11.2 in order to provide the desired amount of water out of the sprinkler.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retzloff (4,623,023) as modified by Polan (5,094,298) above, further in view of Avila (2015/0021415)
Regarding claim 30,   Retzloff  as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach wherein the non-self-passivating screw member is fabricated from a nickel alloy.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the screw member out of nickel alloy since it is corrosion resistant as taught by Avila [0034].


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retzloff (4,623,023) as modified by Polan (5,094,298) above, further in view of Asp (3,896,880)
Regarding claim 23,   Retzloff  as modified above shows all aspects of the applicant’s invention as in claim 12 above, but fails to show the linear portion of the first edge is centered along the first edge, the first edge including a pair of transition portions disposed about the central linear portion and extending from the central linear portion to one of the first and second lateral edges, each transition portion in the pair of transition portions being linear and skewed with respect to the central linear portion to define an acute transition angle.  
However, Asp teaches a sprinkler (fig 1) that includes a fusible thermally link assembly (fig 2). The fusible thermally link assembly including a first (54) and second (52) member. The second member has a linear portion of the first edge is centered along the first edge, the first edge including a pair of transition portions disposed about the central linear portion and extending from the central linear portion to one of the first and second lateral edges, each transition portion in the pair of transition portions being 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the second member with transition portions similar tot hat of Asp, in order to make there be less surface area between each member of the fusible link assembly.
Regarding claim 14, the above combination fails to disclose that the acute transition angle is about twenty degrees.
The examiner notes that since the applicant has not provided any criticality of why the acute transition angle is about twenty degrees, the examiner notes that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the acute transition angle is about twenty degrees as a matter of obvious design choice.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        2/23/2022